Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 14, 2017


The Court of Appeals hereby passes the following order:


A17D0516. JEAN B. ST. FELIX v. VAN LIS, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Jean B. St. Felix appealed to the superior court, which issued a writ
of possession in favor of Van Lis, LLC on June 1, 2017. St. Felix then filed this pro
se application for discretionary appeal on June 16, 2017. We, however, lack
jurisdiction.
      Generally, an application for discretionary appeal may be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). However,
appeals from judgments in dispossessory actions must be filed within 7 days of the
date the judgment was entered. OCGA § 44-7-56; Radio Sandy Springs, Inc. v. Allen
Road Joint Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752) (2011). Here, St.
Felix filed this application 15 days after the superior court’s order was entered. For
this reason, St. Felix’s untimely application is hereby DISMISSED for lack of
jurisdiction.
      We note, however, that St. Felix contends he was unable to comply with the
statutory deadline because the trial court failed to serve him with a copy of the June
1, 2017 order. If St. Felix did not receive timely notice of the order, his remedy is to
petition the trial court to vacate and re-enter the order as a means of correcting the
problem. Cambron v. Canal Ins. Co., 246 Ga. 147, 148-149 (1) (269 SE2d 426)
(1980). The re-entry of the order will begin anew the time for filing an application in
this Court. See Cambron, supra.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/14/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.